Case 3:19-cv-00046-NKM-JCH Document 96 Filed 12/28/20 Page 1 of 1 Pageid#: 283




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF VIRGINIA
                           CHARLOTTESVILLE DIVISION

   DEANDRE HARRIS,
                                                             CASE NO. 3:19-cv-00046
                                    Plaintiff,

                             v.                              ORDER

   JASON KESSLER, et al.,
                                                             JUDGE NORMAN K. MOON
                                    Defendants.


        On December 3, 2020, this Court entered an Order denying without prejudice Defendants

 Matthew Parrott and the Traditionalist Workers Party’s motion to dismiss the original complaint,

 Dkt. 75, and Defendant Jeff Schoep’s separate motion to dismiss the original complaint, Dkt. 77,

 as the Court had anticipated Plaintiff would be filing an amended complaint. See Dkt. 95. Since

 no amended complaint has been filed, the Court DIRECTS Matthew Parrott and the Traditionalist

 Workers Party, and Jeff Schoep, to either re-file their previously filed motions to dismiss, or to

 file a new motion to dismiss, no later than January 11, 2021.

        It is so ORDERED.

        The Clerk of Court is directed to send this Order to the parties.

        Entered this 28th     day of December, 2020.
